               Case 18-10601-MFW               Doc 1847        Filed 12/13/18        Page 1 of 41



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :   Chapter 11
In re:                                                          :
                                                                :   Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,1                    :
                                                                :   (Jointly Administered)
                  Debtors.                                      :
                                                                :
                                                                :
-------------------------------------------------------------- x
AI INTERNATIONAL HOLDINGS (BVI) LTD., :                             Adversary Case No. 18-50486 (MFW)
                                                                :
                                    Plaintiff,                  :
                  vs.                                           :
                                                                :
MUFG UNION BANK, N.A.; as administrative                        :
and collateral agent and UNION BANCAL                           :
EQUITIES, Inc.,                                                 :
                                                                :
                                    Defendants.                 :
                                                                :
--------------------------------------------------------------- x
Lantern Entertainment LLC,                                      :   Adversary Case No. 18-50924 (MFW)
                                                                :
                                    Plaintiff,                  :
                  vs.                                           :
                                                                :
Bruce Cohen Productions, and Bruce Cohen,                       :
                                                                :
                                    Defendants.                 :
                                                                :
--------------------------------------------------------------- x

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                   FOR HEARING ON DECEMBER 17, 2018 AT 10:30 A.M. (ET)2
1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of Debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers are
not provided herein. A complete list of this information may be obtained on the website of the Debtors’ noticing
and claims agent at http://dm.epiq11.com/twc.
2
 The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person
who wishes to appear telephonically at the December 17, 2018 hearing must contact COURTCALL, LLC at 866-


RLF1 20418753v.1
               Case 18-10601-MFW           Doc 1847       Filed 12/13/18      Page 2 of 41



I.       CONTINUED / RESOLVED MATTERS:

         1.        Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding Procedures for
                   Sale of Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse
                   Bid Protections, (C) Scheduling Auction for, and Hearing to Approve, Sale of
                   Substantially All of the Debtors’ Assets, (D) Approving Form and Manner of
                   Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and
                   Assignment Procedures and (F) Granting Related Relief and (II)(A) Approving
                   Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,
                   Claims, Interests and Encumbrances, (B) Approving Assumption and Assignment
                   of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
                   [Docket No. 8 - filed March 20, 2018]

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections / Response Deadline:

                          Notice at Docket No. 216: April 30, 2018 at 4:00 p.m. (ET); extended
                          until May 3, 2018 at 4:00 p.m. (ET) for Nu Image, Inc., Sony,
                          Bunim/Murray Productions, Universal Music Enterprises, a division of
                          UMG Recordings, Inc., Universal Music Corp., Songs of Universal, Inc.,
                          Universal Tunes, a division of Songs of Universal Inc., Capitol Christian
                          Music Group, and CMG Publishing, Interscope Records, a division of
                          UMG Recordings, Inc., and any other Universal Music entity, Angry
                          Blonde Productions, Inc., Shady Records, Inc., Shroom Shady Music,
                          LLC, and Marshall B. Mathers (entities as part of a transaction with
                          Interscope Records, a Universal entity)

                          Notice at Docket No. 282: May 3, 2018 at 4:00 p.m. (ET); extended until
                          May 7, 2018 at 4:00 p.m. (ET) for A&E Television Networks, LLC (and
                          its related entities, including Lifetime Entertainment Services)

                          Notice at Docket No. 482: May 7, 2018 at 4:00 p.m. (ET); extended until
                          May 15, 2018 at 4:00 p.m. (ET) for Saving Santa The Movie, Ltd. and
                          until May 16, 2018 at 4:00 p.m. (ET) for Jeff Abbott

                   Cure Objections, Assumption and Assignment Objections, and Other Related
                         Objections Received: See Exhibit A attached hereto.

                   Related Documents:

                   i.     Notice of Second Supplemental Potential Assumption and Assignment of
                          Executory Contracts or Unexpired Leases and Cure Amounts [Docket No.
                          482 - filed April 27, 2018]



582-6878 prior to noon (ET) on Friday, December 14, 2018 to register his/her telephonic appearance in
accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.

                                                     2
RLF1 20418753v.1
               Case 18-10601-MFW          Doc 1847      Filed 12/13/18   Page 3 of 41



                   ii.    Order (I) Authorizing the Sale of All or Substantially All of the Debtors’
                          Assets Free and Clear of All Liens, Claims, Interests, Encumbrances and
                          Other Interests, (II) Authorizing the Assumption and Assignment of
                          Certain Executory Contracts and Unexpired Leases in Connection
                          Therewith, and (III) Granting Related Relief [Docket No. 846 - entered
                          May 9, 2018]

                   iii.   Notice of Filing of Final List of Potentially Assume Contracts and Leases
                          [Docket No. 860 - filed May 10, 2018]

                   iv.    Order Approving Amendment to Asset Purchase Agreement Entered Into
                          By and Between the Debtors and Lantern Entertainment LLC [Docket No.
                          1220 - entered July 11, 2018]

                   Status: The status of the outstanding cure objections, assumption and assignment
                           objections, and other related objections received is noted on Exhibit A
                           attached hereto.

         2.        Motion to Seal the Objection of Wind River Productions, LLC, to the Debtors’
                   Notice of Potential Assumption and Assignment of Executory Contracts or
                   Unexpired Leases and Cure Amounts and Reservation of Rights with Respect to
                   the Debtors’ Sale Motion and File a Redacted Version of Such Objection [Docket
                   No. 598 - filed April 30, 2018]

                   Objection / Response Deadline:       May 8, 2018 at 11:30 a.m. (ET)

                   Objections / Responses Received:

                   A.     Informal comments received from the Office of the United States Trustee
                          for the District of Delaware (the “UST”)

                   Related Documents:

                   i.     Order Granting Motion of Wind River Productions, LLC, for Expedited
                          Hearing and Shortened Notice Regarding the Motion to Seal the Objection
                          of Wind River Productions, LLC, to the Debtors’ Notice of Potential
                          Assumption and Assignment of Executory Contracts or Unexpired Leases
                          and Cure Amounts and Reservation of Rights with Respect to the Debtors’
                          Sale Motion and File a Redacted Version of Such Objection [Docket No.
                          633 - entered April 30, 2018]

                   ii.    Notice of Hearing Regarding Motion to Seal the Objection of Wind River
                          Productions, LLC, to the Debtors’ Notice of Potential Assumption and
                          Assignment of Executory Contracts or Unexpired Leases and Cure
                          Amounts and Reservation of Rights with Respect to the Debtors’ Sale
                          Motion and File a Redacted Version of Such Objection [Docket No. 648 -
                          filed May 1, 2018]


                                                    3
RLF1 20418753v.1
               Case 18-10601-MFW           Doc 1847      Filed 12/13/18       Page 4 of 41



                   iii.   Order Approving Stipulation Among the Debtors, Lantern Entertainment
                          LLC and Wind River Productions, LLC [Docket No. 1693 - entered
                          November 8, 2018]

                   Status: On November 8, 2018, the Court entered an order approving a stipulation
                           resolving the matter to which this motion to seal relates. Accordingly, this
                           matter is moot and a hearing is no longer required.

         3.        Debtors’ Statement Regarding Contracts to Be Transferred Pursuant to the Asset
                   Purchase Agreement with Lantern Entertainment LLC [Docket No. 1003 - filed
                   June 8, 2018]

                   Objection / Response Deadline:          June 18, 2018 at 4:00 p.m. (ET); extended
                   for certain of the parties listed on Exhibit B attached hereto.

                   Objections / Responses Received:      See Exhibit B attached hereto.

                   Related Documents: None at this time.

                   Status: The status of the outstanding objections received is noted on Exhibit B
                           attached hereto.

         4.        Motion of Sony Pictures Entertainment, Inc. and Certain of Its Affiliates to File
                   Under Seal the Appendix of Exhibits to the Updated and Supplemental Limited
                   Objection and Reservation of Rights by Sony Pictures Entertainment Inc. et al. to
                   Potential Assumption and Assignment of Executory Contracts or Unexpired
                   Leases and Cure Amounts [Docket No. 1014 - filed June 13, 2018]

                   Objection / Response Deadline: To be presented at the hearing.

                   Objections / Responses Received:      None at this time.

                   Related Documents:

                   i.     [SEALED] Updated and Supplemental Limited Objection and Reservation
                          of Rights by Sony Pictures Entertainment Inc. et al. to Potential
                          Assumption and Assignment of Executory Contracts or Unexpired Leases
                          and Cure Amounts [Docket No. 926 - filed May 24, 2018]

                   ii.    Amended Appendix of Exhibits in Support of Updated and Supplemental
                          Limited Objection and Reservation of Rights by Sony Pictures
                          Entertainment Inc. et al. to Potential Assumption and Assignment of
                          Executory Contracts or Unexpired Leases and Cure Amounts [Docket No.
                          1112 - filed June 27, 2018]

                   iii.   Order Granting the Motion of Sony Pictures Entertainment Inc., et. al. to
                          File Under Seal the Exhibits to Updated and Supplemental Limited
                          Objection and Reservation of Rights by Sony Pictures Entertainment Inc.,

                                                    4
RLF1 20418753v.1
               Case 18-10601-MFW          Doc 1847      Filed 12/13/18    Page 5 of 41



                          et. al. to Potential Assumption and Assignment of Executory Contracts or
                          Unexpired Leases and Cure Amounts [Docket No. 1718 - entered
                          November 16, 2018]

                   Status: On November 16, 2018, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is not required.

         5.        Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No.
                   1457 - filed September 5, 2018]

                   Objection / Response Deadline:       September 17, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:     See Exhibit C attached hereto.

                   Related Documents:

                   i.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 846] [Docket No. 1512 – filed September 20,
                          2018]

                   ii.    Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1665 - filed November 5, 2018]

                   iii.   Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order [Docket No. 1695 - filed November 8, 2018]

                   Status: The status of the outstanding objections received is noted on Exhibit C
                           attached hereto.

         6.        Notice of Supplemental Objection and Joint Motion of SLP Contract
                   Counterparties to Clarify Sale Order [Docket No. 1664 - filed November 5, 2018]

                   Objection / Response Deadline:       December 10, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None to date.

                   Related Documents:

                   i.     Notice of Filing of Exhibits F-H to the Supplemental Objection and Joint
                          Motion of SLP Contract Counterparties to Clarify Sale Order [Docket No.
                          1761 - filed November 21, 2018]

                   ii.    [SEALED] Exhibits F-H to the Supplemental Objection and Joint Motion
                          of SLP Contract Counterparties to Clarify Sale Order [Docket No. 1762 -
                          filed November 21, 2018]

                   Status: The hearing on this matter has been continued to a special purpose hearing
                           scheduled for January 14, 2019 at 11:30 a.m. (ET).


                                                    5
RLF1 20418753v.1
               Case 18-10601-MFW          Doc 1847      Filed 12/13/18     Page 6 of 41



         7.        Joint Motion of Debtors and Official Committee of Unsecured Creditors to
                   Approve Stipulation Granting Leave, Standing, and Authority to the Official
                   Committee of Unsecured Creditors to Investigate, Prosecute, and Settle Certain
                   Claims and Causes of Action [Docket No. 1668 - filed November 6, 2018]

                   Objection / Response Deadline:       November 20, 2018 at 4:00 p.m. (ET);
                                                        extended by agreement for certain Directors
                                                        (Robert Weinstein, Tim Sarnoff, Marc
                                                        Lasry, Taran Ben Ammar, Lance Maerov,
                                                        Jeff Sackman, Richard Koenigsberg, Paul
                                                        Tudor Jones, James Dolan, and Dirk Ziff) to
                                                        December 13, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None to date.

                   Related Documents:

                   i.     Declaration of Alan M. Jacobs in Support of Joint Motion of Debtors and
                          Official Committee of Unsecured Creditors to Approve Stipulation
                          Granting Leave, Standing, and Authority to the Official Committee of
                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1669 - filed November 6, 2018]

                   ii.    Notice of Adjournment of Hearing Regarding Joint Motion of Debtors and
                          Official Committee of Unsecured Creditors to Approve Stipulation
                          Granting Leave, Standing, and Authority to the Official Committee of
                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1726 - filed November 16, 2018]

                   Status: The hearing on this matter has been continued to January 8, 2019 at 10:30
                           a.m. (ET).

         8.        Harvey Weinstein’s Motion for Entry of an Order Compelling Discovery Under
                   Rule 2004 of the Federal Rules of Bankruptcy Procedure [Docket No. 1720 - filed
                   November 16, 2018]

                   Objection / Response Deadline:       November 30, 2018 at 4:00 p.m. (ET);
                                                        extended for Lantern Entertainment LLC
                                                        (“Lantern”) to a date to be determined.

                   Objections / Responses Received:     None to date.

                   Related Documents:            None to date.

                   Status: This matter has been adjourned to a date to be determined.




                                                    6
RLF1 20418753v.1
               Case 18-10601-MFW          Doc 1847      Filed 12/13/18    Page 7 of 41



         9.        Motion of Executory Contract Counterparties for Order Confirming That
                   Counterparties’ Agreements Have Been Designated by Lantern for Assumption
                   and Assignment [Docket No. 1724 - filed November 16, 2018]

                   Objection / Response Deadline:       November 30, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     The Official Committee of Unsecured Creditors’ (I) Objection to
                          Supplemental Notice of Filing of List of Assumed Contracts Pursuant to
                          Sale Order and (B) Joinder to the Motion of Executory Contract
                          Counterparties for Order Confirming That Counterparties’ Agreements
                          Have Been Designated by Lantern for Assumption and Assignment
                          [Docket No. 1771 - filed November 26, 2018]

                   B.     Joinder of Opus Bank to the Official Committee of Unsecured Creditors’
                          (I) Objection to Supplemental Notice of Filing of List of Assumed
                          Contracts Pursuant to Sale Order and (B) Joinder to the Motion of
                          Executory Contract Counterparties for Order Confirming That
                          Counterparties’ Agreements Have Been Designated by Lantern for
                          Assumption and Assignment [Docket No. 1843 - filed December 12,
                          2018]

                   Related Documents:

                   i.     Notice of Hearing Regarding Motion of Executory Contract
                          Counterparties for Order Confirming That Counterparties’ Agreements
                          Have Been Designated by Lantern for Assumption and Assignment
                          [Docket No. 1773 - filed November 26, 2018]

                   Status: The hearing on this matter has been continued to a special purpose hearing
                           scheduled for January 14, 2019 at 11:30 a.m. (ET).

         10.       Motion of Bruce Cohen, Bruce Cohen Productions, Robert De Niro, Canal
                   Productions, Inc., David O. Russell and Kanzeon Corp. to File Under Seal
                   Exhibits to the Supplemental Objection and Joint Motion of SLP Contract
                   Counterparties to Clarify Sale Order [Docket No. 1763 - filed November 21,
                   2018]

                   Objection / Response Deadline:       December 10, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None to date.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Motion of Bruce Cohen, Bruce
                          Cohen Productions, Robert De Niro, Canal Productions, Inc., David O.
                          Russell and Kanzeon Corp. to File Under Seal Exhibits to the

                                                    7
RLF1 20418753v.1
               Case 18-10601-MFW          Doc 1847      Filed 12/13/18    Page 8 of 41



                          Supplemental Objection and Joint Motion of SLP Contract Counterparties
                          to Clarify Sale Order [Docket No. 1840 - filed December 11, 2018]

                   Status: On December 11, 2018, the movant filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing on this matter is only
                           necessary to the extent that the Court has any questions.

         11.       Motion of Light Chaser Animation to Compel Assumption of its Licensing
                   Agreement [Docket No. 1794 - filed November 29, 2018]

                   Objection / Response Deadline:       December 10, 2018 at 4:00 p.m. (ET);
                                                        extended by agreement for the Debtors and
                                                        Lantern to December 27, 2018 at 4:00 p.m.
                                                        (ET)

                   Objections / Responses Received:     None to date.

                   Related Documents:           None to date.

                   Status: The hearing on this matter has been continued to January 8, 2019 at 10:30
                           a.m. (ET).

         12.       Pre-trial Conference and Oral Argument Regarding Summary Judgment, Lantern
                   Entertainment LLC v. Bruce Cohen Productions, and Bruce Cohen, Adv. Pro. No.
                   18-50924 (MFW)

                   Answer Deadline: November 16, 2018

                   Related Documents:

                   i.     Complaint for Declaratory Judgment Against Bruce Cohen Productions
                          and Bruce Cohen [Adv. Docket No. 1 - filed October 17, 2018]

                   ii.    Summons and Notice of Pretrial Conference in an Adversary Proceeding
                          [Adv. Docket No. 2 - filed October 17, 2018]

                   iii.   Plaintiff’s Motion for Summary Judgment to Determine the Nonexecutory
                          Nature of a Contract [Adv. Docket No. 6 - filed October 18, 2018]

                   iv.    Memorandum of Law in Support of Plaintiff’s Motion for Summary
                          Judgment to Determine the Nonexecutory Nature of a Contract [Adv.
                          Docket No. 7 - filed October 18, 2018]

                   v.     Declaration of Irwin Reiter in Support of Plaintiff’s Motion for Summary
                          Judgment to Determine the Nonexecutory Nature of a Contract [Adv.
                          Docket No. 8 - filed October 18, 2018]




                                                    8
RLF1 20418753v.1
               Case 18-10601-MFW          Doc 1847     Filed 12/13/18    Page 9 of 41



                   vi.     Answering Brief of Defendants Bruce Cohen Productions and Bruce
                           Cohen in Support of Opposition to Plaintiff’s Motion for Summary
                           Judgment [Adv. Docket No. 10 - filed November 1, 2018]

                   vii.    Reply Memorandum of Law in Further Support of Plaintiff’s Motion for
                           Summary Judgment to Determine the Nonexecutory Nature of a Contract
                           [Adv. Docket No. 11 - filed November 8, 2018]

                   viii.   Request for Oral Argument [Adv. Docket No. 13 - filed November 15,
                           2018]

                   ix.     Answer and Affirmative Defenses of Defendants Bruce Cohen
                           Productions and Bruce Cohen [Adv. Docket No. 15 - filed November 16,
                           2018]

                   x.      Notice of Completion of Briefing with Respect to Plaintiff Lantern
                           Entertainment LLC’s Motion for Summary Judgment to Determine the
                           Nonexecutory Nature of a Contract [Adv. Docket No. 16 - filed November
                           19, 2018]

                   Status: The pre-trial conference and oral argument regarding summary judgment
                           have been continued to a special purpose hearing scheduled for January
                           14, 2019 at 11:30 a.m. (ET).

II.      ADVERSARY MATTERS:

         13.       Pre-trial Conference, AI International Holdings (BVI) Ltd. v. MUFG Union Bank,
                   N.A. and Union Bancal Equities, Inc., Adv. Pro. No. 18-50486 (MFW)

                   Answer Deadline:      August 27, 2018

                   Related Documents:

                   i.      Complaint [Adv. Docket No. 1 - filed June 2, 2018]

                   ii.     Summons and Notice of Pretrial Conference in an Adversary Proceeding
                           [Adv. Docket No. 3 - filed June 4, 2018]

                   iii.    Order Approving Stipulation Extending Time for Defendants to Answer or
                           Respond to Complaint [Adv. Docket No. 5 - entered June 18, 2018]

                   iv.     Order Approving Stipulation Extending Time for Defendants to Answer or
                           Respond to Complaint [Adv. Docket No. 9 - entered August 10, 2018]

                   v.      Answer and Affirmative Defenses of Defendants MUFG Union Bank,
                           N.A. and UnionBanCal Equities, Inc. [Adv. Docket No. 13 - filed August
                           27, 2018]



                                                   9
RLF1 20418753v.1
               Case 18-10601-MFW          Doc 1847       Filed 12/13/18    Page 10 of 41



                   vi.     Defendants’ Motion for Summary Judgment [Adv. Docket No. 17 - filed
                           September 7, 2018]

                   vii.    Brief in Support of the Defendants’ Motion for Summary Judgment [Adv.
                           Docket No. 18 - filed September 7, 2018]

                   viii.   Declaration of Michael S. Neiburg in Support of the Defendants’ Motion
                           for Summary Judgment [Adv. Docket No. 19 - filed September 7, 2018]

                   ix.     Order Approving Stipulation Relating to the Defendants’ Summary
                           Judgment Motion [Adv. Docket No. 21 - entered September 20, 2018]

                   x.      AI International Holdings (BVI) Ltd.’s Opposition to Defendants’ Motion
                           for Summary Judgment [Adv. Docket No. 27 - filed October 5, 2018]

                   xi.     Declaration of Bennett Murphy in Support of AI International Holdings
                           (BVI) Ltd.’s Opposition to Defendants’ Motion for Summary Judgment
                           [Adv. Docket No. 28 - filed October 5, 2018]

                   xii.    Reply Brief in Support of the Defendants’ Motion for Summary Judgment
                           [Adv. Docket No. 32 - filed October 19, 2018]

                   xiii.   Plaintiff’s Request for Oral Argument with Respect to Defendants’
                           Motion for Summary Judgment [Adv. Docket No. 33 - filed October 22,
                           2018]

                   xiv.    Notice of Completion of Briefing [Adv. Docket No. 34 - filed October 31,
                           2018]

                   Status: The pre-trial conference on this matter will go forward.

III.     INTERIM FEE APPLICATIONS:

         14.       Interim Fee Applications [See Exhibit D hereto]

                   Related Documents:

                   i.      Certification of Counsel Regarding Second Omnibus Order Awarding
                           Interim Allowance of Compensation for Services Rendered and
                           Reimbursement of Expenses [Docket No. 1846 - filed December 13, 2018]

                   Status: On December 13, 2018, the Debtors submitted a form of interim fee order
                           to the Court under certification of counsel with respect to the interim fee
                           applications listed on Exhibit D hereto. Accordingly, a hearing on this
                           matter is only necessary to the extent that the Court has any questions.




                                                    10
RLF1 20418753v.1
              Case 18-10601-MFW   Doc 1847       Filed 12/13/18   Page 11 of 41



Dated: December 13, 2018
       Wilmington, Delaware
                                  /s/ David T. Queroli
                                  RICHARDS, LAYTON & FINGER, P.A.
                                  Mark D. Collins (No. 2981)
                                  Paul N. Heath (No. 3704)
                                  Zachary I. Shapiro (No. 5103)
                                  Brett M. Haywood (No. 6166)
                                  David T. Queroli (No. 6318)
                                  One Rodney Square
                                  920 North King Street
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 651-7700
                                  Facsimile: (302) 651-7701

                                  - and -

                                  CRAVATH, SWAINE & MOORE LLP
                                  Paul H. Zumbro (admitted pro hac vice)
                                  George E. Zobitz (admitted pro hac vice)
                                  Karin A. DeMasi (admitted pro hac vice)
                                  Worldwide Plaza
                                  825 Eighth Avenue
                                  New York, New York 10019
                                  Telephone: (212) 474-1000
                                  Facsimile: (212) 474-3700

                                  Attorneys for the Debtors and Debtors in Possession




                                            11
RLF1 20418753v.1
                                   Case 18-10601-MFW         Doc 1847     Filed 12/13/18    Page 12 of 41



                     Exhibit A - Cure Objections, Assumption and Assignment Objections, and Other Related Objections

Tab                 Respondent                                                                 Status

  A.                Bank Hapoalim B.M. [Docket No. 444 - filed April 26, 2018] The hearing on this matter has been
                    [Supplemental Objection at Docket No. 1020 - filed June 15, 2018]          continued to January 8, 2019 at 10:30 a.m.
                                                                                               (ET).
  B.                Timur Bekmambetov, Bazelevs U.S., Inc., Tengri, Inc., and Mirsand The hearing on this matter has been
                    Limited [Docket No. 454 - filed April 26, 2018] [Supplemental Objection at continued to January 8, 2019 at 10:30 a.m.
                    Docket No. 666 - filed May 2, 2018]                                        (ET).

  C.                Endemol Shine International Limited [Docket No. 481 - filed April 27, The Court entered an order approving a
                    2018] [Supplemental Objection at Docket No. 644 - filed May 1, 2018] stipulation setting forth a case schedule for
                    [Joint Reply at Docket No. 1565 - filed October 4, 2018]              this matter. An evidentiary hearing is
                                                                                          scheduled for March 6 and 7, 2019.
  D.                Heidi Klum Company LLC, Heidi Klum LLC, and Heidi Klum [Docket The Debtors understand that Lantern has
                    No. 498 - filed April 27, 2018]                                       been in discussions with the counterparties
                                                                                          and that Lantern is no longer interested in
                                                                                          acquiring the contract(s) subject to
                                                                                          objection. Accordingly, the objection is
                                                                                          moot.
  E.                Stephen King [Docket No. 500 - filed April 27, 2018]                  The Debtors understand that Lantern has
                                                                                          been in discussions with the counterparty
                                                                                          and that Lantern is no longer interested in
                                                                                          acquiring the contract(s) subject to
                                                                                          objection. Accordingly, the objection is
                                                                                          moot.
  F.                Beta Film GmbH [Docket No. 501 - filed April 27, 2018]                The Debtors understand that Lantern has
                                                                                          been in discussions with the counterparty
                                                                                          and that Lantern is no longer interested in
                                                                                          acquiring the contract(s) subject to
                                                                                          objection. Accordingly, the objection is
                                                                                          moot.



 RLF1 20418753v.1
                                    Case 18-10601-MFW         Doc 1847      Filed 12/13/18   Page 13 of 41



Tab                 Respondent                                                                  Status

  G.                Sun Distribution Group S.A. [Docket No. 504 - filed April 27, 2018]         The hearing on this matter has been
                                                                                                continued to January 8, 2019 at 10:30 a.m.
                                                                                                (ET).
  H.                BRB Internacional S.A. and Apolo Films SL [Docket No. 505 - filed April     The Debtors understand that Lantern has
                    27, 2018]                                                                   been in discussions with the counterparties
                                                                                                and that Lantern is no longer interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, the objection is
                                                                                                moot.
  I.                View Askew Productions Inc. and Snoogans Inc. f/s/o Kevin Smith [Docket     The hearing on this matter has been
                    No. 506 - filed April 30, 2018 and Docket No. 507 - filed April 30, 2018]   continued to January 8, 2019 at 10:30 a.m.
                                                                                                (ET).
  J.                Voltage Pictures, LLC and Geronimo Nevada, LLC [Docket No. 509 - filed      The hearing on this matter has been
                    April 30, 2018]                                                             continued to January 8, 2019 at 10:30 a.m.
                                                                                                (ET).
  K.                Kanbar Entertainment, LLC and Hoodwinked, LLC [Docket No. 510 - filed       The Debtors understand that Lantern has
                    April 30, 2018]                                                             been in discussions with the counterparties
                                                                                                and that Lantern is no longer interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, the objection is
                                                                                                moot.
  L.                Viacom International Inc. [Docket No. 511 - filed April 30, 2018]           The hearing on this matter has been
                                                                                                continued to January 8, 2019 at 10:30 a.m.
                                                                                                (ET).
  M.                Digital Cinema Implementation Partners, LLC [Docket No. 512 - filed         The Debtors understand that Lantern has
                    April 30, 2018]                                                             been in discussions with the counterparty
                                                                                                and that Lantern is no longer interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, the objection is
                                                                                                moot.



                                                                        2
 RLF1 20418753v.1
                                    Case 18-10601-MFW         Doc 1847      Filed 12/13/18   Page 14 of 41



Tab                 Respondent                                                                 Status

  N.                J.C. Penney Corporation, Inc. [Docket No. 515 - filed April 30, 2018]      The hearing on this matter has been
                                                                                               continued to January 8, 2019 at 10:30 a.m.
                                                                                               (ET).
  O.                Wanda Pictures (Hong Kong) Co., Ltd. [Docket No. 516 - filed April 30,     The hearing on this matter has been
                    2018]                                                                      continued to January 8, 2019 at 10:30 a.m.
                                                                                               (ET).
  P.                Netflix Global LLC, Netflix International B.V., Netflix Studios LLC, and   The hearing on this matter has been
                    Netflix, Inc. [Docket No. 517 - filed April 30, 2018] [Redacted            continued to January 8, 2019 at 10:30 a.m.
                    Supplemental Objection at Docket No. 819 - filed May 7, 2018; Sealed       (ET).
                    Supplemental Objection at Docket No. 834 - filed May 8, 2018]

  Q.                Annapurna Pictures, Inc. [Docket No. 521 - filed April 30, 2018] This matter is resolved, subject to the terms
                    [Supplemental at Docket No. 767 - filed May 4, 2018; Amended set forth in the Stipulation Among the
                    Supplemental at Docket No. 869 - filed May 11, 2018]                   Debtors, Lantern Entertainment LLC, and
                                                                                           Annapurna Pictures, Inc. Regarding the
                                                                                           Assumption and Assignment of the
                                                                                           Annapurna Agreements (the “Stipulation”).
                                                                                           The Court entered an order approving the
                                                                                           Stipulation at Docket No. 1692.
  R.                Cross City Films Ltd. [Docket No. 522 - filed April 30, 2018]          On October 18, 2018, the Court entered an
                                                                                           order [Docket No. 1615] approving a
                                                                                           stipulation regarding this matter.
                                                                                           Accordingly, certain portions of this matter
                                                                                           are moot. The unresolved portions of this
                                                                                           matter have been continued to January 8,
                                                                                           2019 at 10:30 a.m. (ET).
  S.                OWN LLC [Docket No. 523 - filed April 30, 2018; Docket No. 703 - filed The hearing on this matter has been
                    May 3, 2018] [Supplemental Response at Docket No. 934 - filed May 25, continued to January 8, 2019 at 10:30 a.m.
                    2018]                                                                  (ET).




                                                                        3
 RLF1 20418753v.1
                                    Case 18-10601-MFW          Doc 1847       Filed 12/13/18     Page 15 of 41



Tab                 Respondent                                                                     Status

  T.                Sartraco, Inc. and Related Parties [Docket No. 524 - filed April 30, 2018]     The Debtors understand that Lantern has
                                                                                                   been in discussions with the counterparties
                                                                                                   and that Lantern is no longer interested in
                                                                                                   acquiring the contract(s) subject to
                                                                                                   objection. Accordingly, the objection is
                                                                                                   moot.
  U.                Technicolor [Docket No. 525 - filed April 30, 2018]                            The hearing on this matter has been
                                                                                                   continued to January 8, 2019 at 10:30 a.m.
                                                                                                   (ET).
  V.                Black Bear Pictures [Docket No. 527 - filed April 30, 2018] [Declaration at    The hearing on this matter has been
                    Docket No. 530 - April 30, 2018]                                               continued to January 8, 2019 at 10:30 a.m.
                                                                                                   (ET).
  W.                The Bully Project, LLC and Lee Hirsch [Docket No. 532 - filed April 30,        The hearing on this matter has been
                    2018]                                                                          continued to January 8, 2019 at 10:30 a.m.
                                                                                                   (ET).
  X.                Studiocanal S.A.S. (“Studiocanal”), Gaumont S.A. (“Gaumont”), Wild             The Court entered orders approving a
                    Bunch, S.A. (“Wild Bunch”), Delta Last Legion Ltd., Quinta                     stipulation attached thereto resolving certain
                    Communications S.A., and Orange Studio (Formerly Studio 37) (“Orange           portions of this matter at Docket Nos. 1607,
                    Studio”) [Docket No. 533 - filed April 30, 2018] [Docket No. 597 - filed       1670, 1676 and 1677 for Studiocanal,
                    April 30, 2018] [Declarations at Docket Nos. 618, 620, 621, 669, 670, 673 -    Gaumont, Wild Bunch and Orange Studio,
                    filed April 30, 2018 and May 2, 2018] [Supplemental Objection at Docket        respectively. The unresolved portions of this
                    No. 818 - filed May 7, 2018]                                                   matter have been continued to January 8,
                                                                                                   2019 at 10:30 a.m. (ET).
  Y.                Cykel Corp. and Jake Gyllenhaal [Docket No. 534 - filed April 30, 2018]        The hearing on this matter has been
                                                                                                   continued to January 8, 2019 at 10:30 a.m.
                                                                                                   (ET).
  Z.                Speedee Distribution, LLC [Docket No. 536 - filed April 30, 2018]              This matter is resolved and has been
                    [Supplemental Objection at Docket No. 998 - filed June 8, 2018]                withdrawn [Notice at Docket No. 1507 -
                                                                                                   filed September 19, 2018].




                                                                          4
 RLF1 20418753v.1
                                   Case 18-10601-MFW         Doc 1847     Filed 12/13/18    Page 16 of 41



Tab                 Respondent                                                                 Status

  AA.               Pink Fox, Inc., and Rachel McAdams [Docket No. 539 - filed April 30, The hearing on this matter has been
                    2018]                                                                continued to January 8, 2019 at 10:30 a.m.
                                                                                         (ET).
  BB.               FilmNation Entertainment, LLC, FilmNation International, LLC, The hearing on this matter has been
                    FilmNation Features, LLC, West 150 Productions, LLC, and 22nd Street continued to January 8, 2019 at 10:30 a.m.
                    Entertainment, LLC [Docket No. 540 - filed April 30, 2018]           (ET).

  CC.               Jennifer Lawrence and Floffin, Inc. Concerning the Film Silver Linings The hearing on this matter has been
                    Playbook [Docket No. 543 - filed April 30, 2018]                         continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  DD.               The Pippin Owners [Sealed at Docket No. 546 - filed April 30, 2018; The hearing on this matter has been
                    Redacted at Docket No. 552 - filed April 30, 2018] [Amended Objection at continued to January 8, 2019 at 10:30 a.m.
                    Docket No. 855 - filed May 10, 2018]                                     (ET).

  EE.               JPC Enterprises, Inc., New Crime Productions, LLC, Cusack Enterprises, The hearing on this matter has been
                    LLC, and John Cusack [Docket No. 547 - filed April 30, 2018]            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  FF.               Visiona Romantica, Inc., et al. [Docket No. 550 - filed April 30, 2018; This matter is resolved, subject to the terms
                    Docket No. 713 - filed May 3, 2018] [Supplemental Response at Docket set forth in the Stipulation Among the
                    No. 933 - filed May 25, 2018]                                           Debtors, Lantern Entertainment LLC, and
                                                                                            Visiona Romantica, Inc. et al., Regarding
                                                                                            the Assumption and Assignment of the
                                                                                            Tarantino Agreements (the “Stipulation”).
                                                                                            The Court entered an order approving the
                                                                                            Stipulation at Docket No. 1704.
  GG.               MUFG Union Bank, N.A. [Docket No. 551 - filed April 30, 2018]           The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  HH.               Opus Bank [Docket No. 553 - filed April 30, 2018]                       The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).


                                                                      5
 RLF1 20418753v.1
                                   Case 18-10601-MFW         Doc 1847     Filed 12/13/18   Page 17 of 41



Tab                 Respondent                                                                Status

  II.               Leonardo DiCaprio and Birken Productions, Inc. Concerning the Film The hearing on this matter has been
                    Django Unchained [Docket No. 555 - filed April 30, 2018]                continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  JJ.               First Republic [Docket No. 556 - filed April 30, 2018]                  The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  KK.               Wind River Productions, LLC [Sealed at Docket No. 558 - filed April 30, This matter is resolved, subject to the terms
                    2018]                                                                   set forth in the Stipulation Among the
                                                                                            Debtors, Lantern Entertainment LLC, and
                                                                                            Wind River Productions (the “Stipulation”).
                                                                                            The Court entered an order approving the
                                                                                            Stipulation at Docket No. 1693.
  LL.               Celestial Productions Limited [Docket No. 560 - filed April 30, 2018]   The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  MM.               Miramax Film NY, LLC [Sealed at Docket No. 561 - filed April 30, 2018; The hearing on this matter has been
                    Redacted at Docket No. 564 - filed April 30, 2018] [Supplemental continued to January 8, 2019 at 10:30 a.m.
                    Objection at Docket No. 722 - filed May 3, 2018]                        (ET).

  NN.               Company Men Productions, Inc., Concerning the Film The Company Men This matter is resolved, subject to the terms
                    [Docket No. 562 - filed April 30, 2018]                               set forth in the Stipulation Among the
                                                                                          Debtors, Lantern Entertainment LLC, and
                                                                                          Company Men Productions, Inc. Regarding
                                                                                          the Assumption and Assignment of the
                                                                                          Company Men Agreements (the
                                                                                          “Stipulation”). The Court entered an order
                                                                                          approving the Stipulation at Docket No.
                                                                                          1812.
  OO.               John Fusco, Giovanni Fusco and Mud City Moving Picture Co. f/s/o John The hearing on this matter has been
                    Fusco [Docket No. 565 - filed April 30, 2018]                         continued to January 8, 2019 at 10:30 a.m.
                                                                                          (ET).


                                                                      6
 RLF1 20418753v.1
                                    Case 18-10601-MFW         Doc 1847     Filed 12/13/18    Page 18 of 41



Tab                 Respondent                                                                  Status

  PP.               Entertainment One [Docket No. 566 - filed April 30, 2018]                 The hearing on this matter has been
                                                                                              continued to January 8, 2019 at 10:30 a.m.
                                                                                              (ET).
  QQ.               Sing Street Distribution, LLC, Sing Street Distribution and Sing Street The hearing on this matter has been
                    Distribution LLC [Docket No. 567 - filed April 30, 2018; Docket No. 724 - continued to January 8, 2019 at 10:30 a.m.
                    filed May 3, 2018]                                                        (ET).

  RR.               Amazon Digital Services LLC, Amazon Media EU Sarl, Amazon.com This matter is resolved subject to entry of an
                    International Sales, Inc. and Amazon Content Services LLC [Docket No. agreed form of order to be submitted by the
                    568 - filed April 30, 2018]                                           Debtors under certification of counsel.

  SS.               Hotel Mumbai Pty Ltd. [Docket No. 569 - filed April 30, 2018]               This matter is resolved.

  TT.               Content Partners Fund 3 SPV LP and Content Partners Fund 3 SPV1 LP This matter is resolved, subject to the terms
                    [Docket No. 571 - filed April 30, 2018]                                      set forth in the Stipulation Among the
                                                                                                 Debtors, Lantern Entertainment LLC,
                                                                                                 Content Partners Fund 3 SPV LP, and
                                                                                                 Content Partners Fund 3 SPV1 LP (the
                                                                                                 “Stipulation”). The Court entered an order
                                                                                                 approving the Stipulation at Docket No.
                                                                                                 1562.
  UU.               Jerry’s Brother, Inc., and David S. Zucker [Docket No. 572 - filed April 30, The hearing on this matter has been
                    2018]                                                                        continued to January 8, 2019 at 10:30 a.m.
                                                                                                 (ET).
  VV.               Amazon Studios LLC [Docket No. 573 - filed April 30, 2018]                   The hearing on this matter has been
                                                                                                 continued to January 8, 2019 at 10:30 a.m.
                                                                                                 (ET).
  WW.               Tele Munchen [Docket No. 574 - filed April 30, 2018]                         The hearing on this matter has been
                                                                                                 continued to January 8, 2019 at 10:30 a.m.
                                                                                                 (ET).



                                                                       7
 RLF1 20418753v.1
                                   Case 18-10601-MFW        Doc 1847      Filed 12/13/18   Page 19 of 41



Tab                 Respondent                                                                Status

  XX.               Turner Entertainment Networks, Inc. [Docket No. 575 - filed April 30, The hearing on this matter has been
                    2018]                                                                    continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  YY.               Adaptive Studios, Inc. [Docket No. 576 - filed April 30, 2018]           The hearing on this matter has been
                                                                                             continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  ZZ.               Ab Svensk Filmindustri [Docket No. 577 - filed April 30, 2018]           The hearing on this matter has been
                                                                                             continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  AAA.              Dynamic ‘88 Productions, Inc., George Clooney, Good Lie, Inc., and Grant The hearing on this matter has been
                    Heslov [Docket No. 578 - filed April 30, 2018]                           continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  BBB.              Estate of Wes Craven [Docket No. 580 - filed April 30, 2018]             The hearing on this matter has been
                                                                                             continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  CCC.              Sabajka Productions II, Inc., and Julia Roberts [Docket No. 585 - filed The hearing on this matter has been
                    April 30, 2018]                                                          continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  DDD.              IT Follows Productions LLC [Docket No. 586 - filed April 30, 2018]       The hearing on this matter has been
                                                                                             continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  EEE.              Home Box Office, Inc. [Docket No. 587 - filed April 30, 2018]            The hearing on this matter has been
                                                                                             continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  FFF.              Meryl Streep [Docket No. 588 - filed April 30, 2018]                     The hearing on this matter has been
                                                                                             continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  GGG.              PC Films, LLC, Willie Lump Lump Enterprises, Inc., Bill Murray, The hearing on this matter has been
                    Goldenlight Films, Inc., and Ted Melfi [Docket No. 589 - filed April 30, continued to January 8, 2019 at 10:30 a.m.
                    2018]                                                                    (ET).



                                                                      8
 RLF1 20418753v.1
                                   Case 18-10601-MFW         Doc 1847        Filed 12/13/18   Page 20 of 41



Tab                 Respondent                                                                  Status

  HHH.              Scavenger, LLC [Docket No. 590 - filed April 30, 2018]                 The hearing on this matter has been
                                                                                           continued to January 8, 2019 at 10:30 a.m.
                                                                                           (ET).
  III.              WB Studio Enterprises Inc. and Warner Bros. Entertainment Inc. [Docket The hearing on this matter has been
                    No. 592 - filed April 30, 2018] [Supplemental Objection at Docket No. continued to January 8, 2019 at 10:30 a.m.
                    1820 - filed December 4, 2018]                                         (ET).

  JJJ.              East West Bank [Docket No. 593 - filed April 30, 2018]                  This matter is resolved, subject to the terms
                                                                                            set forth in the Stipulation Among the
                                                                                            Debtors, Lantern Entertainment LLC, and
                                                                                            East West Bank (the “Stipulation”). The
                                                                                            Court entered an order approving the
                                                                                            Stipulation at Docket No. 1675.
  KKK.              Butler Films LLC [Docket No. 595 - filed April 30, 2018]                The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  LLL.              Channel 271 Productions LLC [Docket No. 596 - filed April 30, 2018]     The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  MMM.              Bank of America, N.A. [Docket No. 599 - filed April 30, 2018]           The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  NNN.              Potter, Inc. and Brad Pitt [Docket No. 600 - filed April 30, 2018]      The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  OOO.              Portfolio Funding Company LLC I [Sealed at Docket No. 603 - filed April The hearing on this matter has been
                    30, 2018] [Redacted at Docket No. 604 - filed April 30, 2018]           continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  PPP.              Creative Artists Agency, LLC [Docket No. 601 - filed April 30, 2018]    The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).


                                                                      9
 RLF1 20418753v.1
                                   Case 18-10601-MFW         Doc 1847      Filed 12/13/18   Page 21 of 41



Tab                 Respondent                                                                 Status

  QQQ.              Bruce Cohen Productions and Bruce Cohen [Docket No. 607 - filed April The hearing on this matter has been
                    30, 2018]                                                                continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  RRR.              Author [Docket No. 613 - filed April 30, 2018] [Revised Exhibit A at The Debtors understand that Lantern has
                    Docket No. 791 - filed May 7, 2018] [Supplemental Objection at Docket been in discussions with the counterparty
                    No. 913 - filed May 18, 2018]                                            and that Lantern is no longer interested in
                                                                                             acquiring the contract(s) subject to
                                                                                             objection. Accordingly, the objection is
                                                                                             moot.
  SSS.              Lesia Anson [Docket No. 630 - filed April 30, 2018]                      The hearing on this matter has been
                                                                                             continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).
  TTT.              IP Management, Inc., Proceeding Pro Se [Docket No. 632 - filed April 30, The hearing on this matter has been
                    2018]                                                                    continued to January 8, 2019 at 10:30 a.m.
                                                                                             (ET).




                                                                      10
 RLF1 20418753v.1
                                    Case 18-10601-MFW        Doc 1847      Filed 12/13/18     Page 22 of 41



Tab                 Respondent                                                                  Status

  UUU.              Contract Counterparties [Wang Qin, Wang Hong, Amityville Horror             Certain portions of this matter are resolved.
                    Enterprises, LLC, Cindy Lee Stock, Noel Lutz, Gabrielle Lutz, Melissa       The Court entered orders approving
                    Irwin, Vertigo Prime Inc., Good Fear Film, Inc., Roy Lee, Chris Bender,     stipulations attached thereto resolving
                    22nd and Indiana Inc., Bradley Cooper, Tim Gunn Productions Inc., Tim       certain portions of this matter at Docket No.
                    Gunn, Fade to Black Productions, Inc., Tom Ford, Outerbanks                 1573 for Wang Qin and Wang Hong, and
                    Entertainment, Inc., Kevin Williamson, Music For the People and Mark        Docket No. 1574 for Vertigo Prime Inc.,
                    Wahlberg] [Docket No. 668 - filed May 2, 2018]                              Good Fear Film, Inc., Roy Lee, and Chris
                                                                                                Bender. The Debtors understand that
                                                                                                Lantern has been in discussions with certain
                                                                                                counterparties and that Lantern is no longer
                                                                                                interested in acquiring the Tim Gunn
                                                                                                Productions Inc. and Tim Gunn contract(s)
                                                                                                subject to objection. Accordingly, the
                                                                                                objection regarding the Tim Gunn
                                                                                                Productions Inc. and Tim Gunn contracts
                                                                                                subject to objection is moot. The unresolved
                                                                                                portions of this matter have been continued
                                                                                                to January 8, 2019 at 10:30 a.m. (ET).
  VVV.              Frank Miller Inc. and Frank Miller [Docket No. 683 - filed May 2, 2018]     The Debtors understand that Lantern has
                                                                                                been in discussions with the counterparties
                                                                                                and that Lantern is no longer interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, the objection is
                                                                                                moot.
  WWW.              Bunim/Murray Productions, LLC [Docket No. 688 - filed May 2, 2018]          The Debtors understand that Lantern has
                                                                                                been in discussions with the counterparty
                                                                                                and that Lantern is no longer interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, the objection is
                                                                                                moot.



                                                                      11
 RLF1 20418753v.1
                                    Case 18-10601-MFW         Doc 1847      Filed 12/13/18   Page 23 of 41



Tab                 Respondent                                                                 Status

  XXX.              Full Picture, Inc. and Full Picture, LLC [Docket No. 691 - filed May 3, The Debtors understand that Lantern has
                    2018]                                                                   been in discussions with the counterparties
                                                                                            and that Lantern is no longer interested in
                                                                                            acquiring the contract(s) subject to
                                                                                            objection. Accordingly, the objection is
                                                                                            moot.
  YYY.              Ringleader Studios, Inc. [Docket No. 692 - filed May 3, 2018]           The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  ZZZ.              Lions Gate Entertainment Corp., Lions Gate Films Inc., Anchor Bay The hearing on this matter has been
                    Entertainment LLC, Starz LLC, Starz Media, LLC and Starz Entertainment continued to January 8, 2019 at 10:30 a.m.
                    LLC [Docket No. 694 - filed May 3, 2018]                                (ET).

  AAAA.             Fremantlemedia [Docket No. 695 - filed May 3, 2018]                        The hearing on this matter has been
                                                                                               continued to January 8, 2019 at 10:30 a.m.
                                                                                               (ET).
  BBBB.             Celestial Productions [Docket No. 697 - filed May 3, 2018]                 The hearing on this matter has been
                                                                                               continued to January 8, 2019 at 10:30 a.m.
                                                                                               (ET).
  CCCC.             Jennifer Aniston and Two Eleven Productions, Inc., Concerning the Film     The hearing on this matter has been
                    Derailed [Docket No. 699 - filed May 3, 2018]                              continued to January 8, 2019 at 10:30 a.m.
                                                                                               (ET).
  DDDD.             Sony Pictures Entertainment Inc. et. al. [Docket No. 701 - filed May 3,    This matter is resolved, subject to the terms
                    2018] [Redacted Version of Updated and Supplemental Objection at           set forth in the Stipulation Among the
                    Docket No. 926 - filed May 24, 2018; Sealed Version of Updated and         Debtors, Lantern Entertainment LLC, and
                    Supplemental Objection at Docket No. 927 - filed May 24, 2018]             Sony Pictures Entertainment Inc. et. al. (the
                                                                                               “Stipulation”). The Court entered an order
                                                                                               approving the Stipulation at Docket No.
                                                                                               1703.




                                                                       12
 RLF1 20418753v.1
                                   Case 18-10601-MFW        Doc 1847      Filed 12/13/18   Page 24 of 41



Tab                 Respondent                                                                Status

  EEEE.             Jackpot Productions Limited f/s/o Jack Whitehall and James Graham The hearing on this matter has been
                    [Docket No. 702 - filed May 3, 2018]                                    continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  FFFF.             S. Carter Enterprises LLC’s and Shawn C. Carter a/k/a Jay-Z [Docket No. The hearing on this matter has been
                    706 - filed May 3, 2018]                                                continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).
  GGGG.             di Bonaventura Pictures, Inc., and Lorenzo di Bonaventura [Docket No. The Debtors understand that Lantern has
                    707 - filed May 3, 2018]                                                been in discussions with the counterparties
                                                                                            and that Lantern is no longer interested in
                                                                                            acquiring the contract(s) subject to
                                                                                            objection. Accordingly, the objection is
                                                                                            moot.
  HHHH.             Universal Music Enterprises, Universal Music Corp., Songs of Universal, The hearing on this matter has been
                    Inc., Universal Tunes, Capitol Christian Music Group, and Capital CMG continued to January 8, 2019 at 10:30 a.m.
                    Publishing [Docket No. 708 - filed May 3, 2018]                         (ET).

  IIII.             Interscope Records, a Division of UMG Recordings, Inc., Angry Blonde This matter has been withdrawn.
                    Productions, Inc. Furnishing the Services of Marshall B. Mathers III, Shady
                    Records, Inc., and Shroom Shady Music, LLC [Docket No. 709 - filed May
                    3, 2018]

  JJJJ.             In the Heights Owners [Sealed at Docket No. 710 - filed May 3, 2018] The Debtors understand that Lantern has
                    [Redacted at Docket No. 711 - filed May 3, 2018] [Amended at Docket No. been in discussions with the counterparty
                    856 - filed May 10, 2018]                                               and that Lantern is no longer interested in
                                                                                            acquiring the contract(s) subject to
                                                                                            objection. Accordingly, the objection is
                                                                                            moot.
  KKKK.             2929 Productions LLC [Docket No. 714 - filed May 3, 2018]               The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).



                                                                     13
 RLF1 20418753v.1
                                   Case 18-10601-MFW         Doc 1847      Filed 12/13/18   Page 25 of 41



Tab                 Respondent                                                                 Status

  LLLL.             Nu Image, Inc. [Docket No. 715 - filed May 3, 2018]                        The hearing on this matter has been
                                                                                               continued to January 8, 2019 at 10:30 a.m.
                                                                                               (ET).
  MMMM.             Entertainment One [Docket No. 717 - filed May 3, 2018]                     The hearing on this matter has been
                                                                                               continued to January 8, 2019 at 10:30 a.m.
                                                                                               (ET).
  NNNN.             Brett Matthews [Docket No. 718 - filed May 3, 2018]                        The hearing on this matter has been
                                                                                               continued to January 8, 2019 at 10:30 a.m.
                                                                                               (ET).
  OOOO.             Sun Distribution Group S.A. [Docket No. 719 - filed May 3, 2018]           The hearing on this matter has been
                                                                                               continued to January 8, 2019 at 10:30 a.m.
                                                                                               (ET).
  PPPP.             Showtime Networks Inc. [Docket No. 720 - filed May 3, 2018]                The Debtors understand that Lantern has
                    [Supplemental Objection at Docket No. 1224 - filed July 11, 2018]          been in discussions with the counterparty
                                                                                               and that Lantern is no longer interested in
                                                                                               acquiring certain of the contract(s) subject to
                                                                                               objection. Accordingly, the objection with
                                                                                               respect to certain of the contract(s) is moot.
                                                                                               The unresolved portions of this matter have
                                                                                               been continued to January 8, 2019 at 10:30
                                                                                               a.m. (ET).
  QQQQ.             Unifi Completion Guaranty Insurance Solutions, Inc. as Agent and           The hearing on this matter has been
                    Attorney-in-Fact for Atlantic Specialty Insurance Company [Docket No.      continued to January 8, 2019 at 10:30 a.m.
                    721 - May 3, 2018] [Supplemental Objection at Docket No. 950 - filed May   (ET).
                    30, 2018]

  RRRR.             Kristen Bell and Sugarbell, Inc. [Docket No. 727 - Filed May 3, 2018] The hearing on this matter has been
                    [Amended at Docket No. 785 - Filed May 7, 2018]                       continued to January 8, 2019 at 10:30 a.m.
                                                                                          (ET).




                                                                      14
 RLF1 20418753v.1
                                   Case 18-10601-MFW         Doc 1847      Filed 12/13/18   Page 26 of 41



Tab                 Respondent                                                                 Status

  SSSS.             Toyota Motor Sales, U.S.A., Inc. and Toyota Motor Corporation [Docket The hearing on this matter has been
                    No. 728 - filed May 3, 2018]                                              continued to January 8, 2019 at 10:30 a.m.
                                                                                              (ET).
  TTTT.             Kevin Hart and K. Hart Enterprises, Inc. [Docket No. 733 - filed May 3, The hearing on this matter has been
                    2018] [Amended at Docket No. 786 - filed May 7, 2018]                     continued to January 8, 2019 at 10:30 a.m.
                                                                                              (ET).
  UUUU.             Directors Guild of America, Inc., Screen Actors Guild-American The hearing on this matter has been
                    Federation of Television and Radio Artists, the Writers Guild of America, continued to January 8, 2019 at 10:30 a.m.
                    West, Inc., Their Respective Pension and Health Plans, and the Motion (ET).
                    Picture Industry Pension and Health Plans [Docket No. 742 - filed May 3,
                    2018]

  VVVV.             Arclight Films [Docket No. 771 - filed May 4, 2018]                   The hearing on this matter has been
                                                                                          continued to January 8, 2019 at 10:30 a.m.
                                                                                          (ET).
  WWWW.             British Broadcasting Corporation (BBC) [Docket No. 821 - filed May 7, The hearing on this matter has been
                    2018]                                                                 continued to January 8, 2019 at 10:30 a.m.
                                                                                          (ET).
  XXXX.             Jeff Abbott [Docket No. 892 - filed May 16, 2018]                     The Debtors understand that Lantern has
                                                                                          been in discussions with the counterparty
                                                                                          and that Lantern is no longer interested in
                                                                                          acquiring the contract(s) subject to
                                                                                          objection. Accordingly, the objection is
                                                                                          moot.




                                                                      15
 RLF1 20418753v.1
                                    Case 18-10601-MFW         Doc 1847      Filed 12/13/18   Page 27 of 41



Tab                 Respondent                                                                  Status

  YYYY.             Univision Networks & Studios, Inc. [Docket No. 912 - filed May 18, 2018]  The Debtors understand that Lantern has
                                                                                              been in discussions with the counterparty
                                                                                              and that Lantern is no longer interested in
                                                                                              acquiring certain of the contract(s) subject to
                                                                                              objection. Accordingly, the objection is
                                                                                              partially moot. The unresolved portions of
                                                                                              this matter have been continued to January
                                                                                              8, 2019 at 10:30 a.m. (ET).
  ZZZZ.             Hachette Book Group [Docket No. 949 - filed May 30, 2018]                 This matter is resolved and has been
                                                                                              withdrawn [Docket No. 1831].
  AAAAA.            BBC Worldwide Limited [Docket No. 964 - filed June 1, 2018]               The hearing on this matter has been
                                                                                              continued to January 8, 2019 at 10:30 a.m.
                                                                                              (ET).
  BBBBB.            Harkins Administrative Services, Inc. [Docket No. 1103 - filed June 22, The hearing on this matter has been
                    2018]                                                                     continued to January 8, 2019 at 10:30 a.m.
                                                                                              (ET).
  CCCCC.            Jon Gordon and Jon Gordon Productions, Inc. [Docket No. 1274 - filed July The hearing on this matter has been
                    27, 2018]                                                                 continued to January 8, 2019 at 10:30 a.m.
                                                                                              (ET).
  DDDDD.            CBS Networks, Inc. [Informal Response]                                    The Debtors understand that Lantern has
                                                                                              been in discussions with the counterparty
                                                                                              and that Lantern is no longer interested in
                                                                                              acquiring the contract(s) subject to
                                                                                              objection. Accordingly, the objection is
                                                                                              moot.

  EEEEE.            SP JGAG, LLC and Jane Got a Gun Production Co. LLC [Informal The hearing on this matter has been
                    Response]                                                    continued to January 8, 2019 at 10:30 a.m.
                                                                                 (ET).




                                                                       16
 RLF1 20418753v.1
                                   Case 18-10601-MFW        Doc 1847     Filed 12/13/18   Page 28 of 41



Tab                 Respondent                                                              Status

  FFFFF.            The Sapphires Film Holdings Pty Ltd [Informal Response]                 The hearing on this matter has been
                                                                                            continued to January 8, 2019 at 10:30 a.m.
                                                                                            (ET).




                                                                    17
 RLF1 20418753v.1
                         Case 18-10601-MFW          Doc 1847     Filed 12/13/18       Page 29 of 41



                                                         Exhibit B

         Tab       Objection                                                           Status

              A.   Frank Miller Inc.’s and Frank Miller’s (A) Objection to Debtors’    The Debtors understand that Lantern has
                   Statement Regarding Contracts to Be Transferred Pursuant to the     been in discussions with the counterparties
                   Asset Purchase Agreement with Lantern Entertainment LLC and         and that Lantern is no longer interested in
                   (B) Supplemental Objection to Proposed Assumption and               acquiring the contract(s) subject to objection.
                   Assignment of Certain Contracts [Docket No. 1039 - filed June       Accordingly, the objection is moot.
                   18, 2018]

              B.   Objection of Kanzeon Corp. and David O. Russell to Debtors’     The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to January 8, 2019 at 10:30 a.m.
                   Asset Purchase Agreement with Lantern Entertainment LLC and (ET).
                   Reservation of Rights [Docket No. 1040 - filed June 18, 2018]

              C.   [SEALED] Objection of Speedee Distribution, LLC to Debtors’ This matter is resolved and has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the withdrawn [Notice at Docket No. 1507 -
                   Asset Purchase Agreement with Lantern Entertainment LLC         filed September 19, 2018].
                   [Docket No. 1041 - filed June 18, 2018] [Redacted at Docket
                   No. 1044 - filed June 18, 2018]

              D.   Objection of Potter, Inc., and Brad Pitt to Debtors’ Statement      The hearing on this matter has been
                   Regarding Contracts to Be Transferred Pursuant to the Asset         continued to January 8, 2019 at 10:30 a.m.
                   Purchase Agreement with Lantern Entertainment LLC; and              (ET).
                   Reservation of Rights [Docket No. 1042 - filed June 18, 2018]

              E.   Objection of Bazelevs U.S., Timur Bekmambetov, Mirsand              The hearing on this matter has been
                   Limited, Tengri, Inc. and Mirsand Limited re Executory Nature       continued to January 8, 2019 at 10:30 a.m.
                   of Current War Producing Service Agreement and Amendment            (ET).
                   Thereto [Docket No. 1043 - filed June 18, 2018]




RLF1 20418753v.1
                         Case 18-10601-MFW         Doc 1847      Filed 12/13/18    Page 30 of 41



         Tab       Objection                                                        Status

              F.   Objection of Bruce Cohen Productions and Bruce Cohen to          The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred         continued to January 8, 2019 at 10:30 a.m.
                   Pursuant to the Asset Purchase Agreement with Lantern            (ET).
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1045 - filed June 18, 2018]

              G.   Objection of Dynamic ‘88 Productions, Inc., George Clooney,      The hearing on this matter has been
                   Good Lie, Inc., and Grant Heslov to Debtors’ Statement           continued to January 8, 2019 at 10:30 a.m.
                   Regarding Contracts to Be Transferred Pursuant to the Asset      (ET).
                   Purchase Agreement with Lantern Entertainment LLC; and
                   Reservation of Rights [Docket No. 1046 - filed June 18, 2018]

              H.   Objection of 22nd and Indiana Inc. and Bradley Cooper to         The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred         continued to January 8, 2019 at 10:30 a.m.
                   Pursuant to the Asset Purchase Agreement with Lantern            (ET).
                   Entertainment LLC [Docket No. 1048 - filed June 18, 2018]

              I.   Objection of Meryl Streep to Debtors’ Statement Regarding        The hearing on this matter has been
                   Contracts to Be Transferred Pursuant to the Asset Purchase       continued to January 8, 2019 at 10:30 a.m.
                   Agreement with Lantern Entertainment LLC; and Reservation of     (ET).
                   Rights [Docket No. 1049 - filed June 18, 2018]

              J.   Objection of Canal Productions, Inc. and Robert De Niro to       The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred         continued to January 8, 2019 at 10:30 a.m.
                   Pursuant to the Asset Purchase Agreement with Lantern            (ET).
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1050 - filed June 18, 2018]




                                                             2
RLF1 20418753v.1
                         Case 18-10601-MFW          Doc 1847      Filed 12/13/18      Page 31 of 41



         Tab       Objection                                                           Status

              K.   Response and Reservation of Rights of The Estate of Wes             The hearing on this matter has been
                   Craven Regarding Debtors’ Statement Regarding Contracts to          continued to January 8, 2019 at 10:30 a.m.
                   Be Transferred Pursuant to the Asset Purchase Agreement with        (ET).
                   Lantern Entertainment LLC [Docket No. 1052 - filed June 18,
                   2018]

              L.   Objection of Willie Lump Lump Enterprises, Inc., and Bill           The hearing on this matter has been
                   Murray to Debtors’ Statement Regarding Contracts to Be              continued to January 8, 2019 at 10:30 a.m.
                   Transferred Pursuant to the Asset Purchase Agreement with           (ET).
                   Lantern Entertainment LLC; and Reservation of Rights [Docket
                   No. 1055 - filed June 18, 2018]

              M.   Objection of Cykel Corp. and Jake Gyllenhaal to Debtors’        The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to January 8, 2019 at 10:30 a.m.
                   Asset Purchase Agreement with Lantern Entertainment LLC;        (ET).
                   and Reservation of Rights [Docket No. 1057 - filed June 18,
                   2018]

              N.   Objection of Sabjaka Productions II, Inc., and Julia Roberts to     The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred            continued to January 8, 2019 at 10:30 a.m.
                   Pursuant to the Asset Purchase Agreement with Lantern               (ET).
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1058 - filed June 18, 2018]

              O.   Joinder of Jennifer Lawrence and Floffin, Inc. to the Objections    The hearing on this matter has been
                   Filed by (I) Kanzeon Corp. and David O. Russell, (II) 22nd and      continued to January 8, 2019 at 10:30 a.m.
                   Indiana Inc. and Bradley Cooper, and (III) Canal Productions,       (ET).
                   Inc., and Robert De Niro to Debtors’ Statement Regarding
                   Contracts to Be Transferred Pursuant to the Asset Purchase
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1059 - filed June 18, 2018]


                                                              3
RLF1 20418753v.1
                         Case 18-10601-MFW          Doc 1847     Filed 12/13/18      Page 32 of 41



         Tab       Objection                                                          Status

              P.   Objection of Pink Fox, Inc., and Rachel McAdams to Debtors’     The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to January 8, 2019 at 10:30 a.m.
                   Asset Purchase Agreement with Lantern Entertainment LLC;        (ET).
                   and Reservation of Rights [Docket No. 1062 - filed June 18,
                   2018]

              Q.   Objection of Donna Gigliotti to Debtors’ Statement Regarding       The hearing on this matter has been
                   Contracts to Be Transferred Pursuant to the Asset Purchase         continued to January 8, 2019 at 10:30 a.m.
                   Agreement with Lantern Entertainment LLC; and Reservation of       (ET).
                   Rights [Docket No. 1063 - filed June 18, 2018]

              R.   Response of Visiona Romantica, Inc. and Quentin Tarantino to       The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred           continued to January 8, 2019 at 10:30 a.m.
                   Pursuant to the Asset Purchase Agreement with Lantern              (ET).
                   Entertainment LLC and Reservation of Rights [Docket No. 1064
                   - filed June 18, 2018]

              S.   Response to and Reservation of Rights of JCP Enterprises, Inc.,    The hearing on this matter has been
                   New Crime Productions, LLC, Cusack Enterprises, LLC, and           continued to January 8, 2019 at 10:30 a.m.
                   John Cusack to Debtors’ Statement Regarding Contracts to Be        (ET).
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1065 - filed June 18,
                   2018]

              T.   Objection of Jerry’s Brother, Inc., and David Zucker to Debtors’ The hearing on this matter has been
                   Statement Regarding Contracts to Be Transferred Pursuant to the continued to January 8, 2019 at 10:30 a.m.
                   Asset Purchase Agreement with Lantern Entertainment LLC;         (ET).
                   and Reservation of Rights [Docket No. 1066 - filed June 18,
                   2018]




                                                             4
RLF1 20418753v.1
                         Case 18-10601-MFW         Doc 1847     Filed 12/13/18       Page 33 of 41



         Tab       Objection                                                          Status

              U.   Limited Objection and Reservation of Rights of Miramax Film        The hearing on this matter has been
                   NY, LLC to the Debtors’ Statement Regarding Contracts to Be        continued to January 8, 2019 at 10:30 a.m.
                   Transferred Pursuant to the Asset Purchase Agreement with          (ET).
                   Lantern Entertainment LLC [Docket No. 1067 - filed June 19,
                   2018]

              V.   Objection of Wang Qin and Wang Hong to the Debtors’                This matter is resolved. The Court entered
                   Statement Regarding Contracts to Be Transferred Pursuant to the    an order approving a stipulation attached
                   Asset Purchase Agreement with Lantern Entertainment LLC            thereto resolving the matter at Docket No.
                   [Docket No. 1231 - filed July 11, 2018]                            1573.




                                                            5
RLF1 20418753v.1
                         Case 18-10601-MFW          Doc 1847      Filed 12/13/18       Page 34 of 41



                                                         Exhibit C

         Tab       Objection                                                            Status

              A.   Response of Luge Club Productions, Inc. to Notice of List of         The hearing on this matter has been
                   Assumed Contracts Pursuant to Sale Order [Docket No. 1488 -          continued to January 8, 2019 at 10:30 a.m.
                   filed September 17, 2018                                             (ET).

              B.   Response and Reservation of Rights of OWN LLC to Notice of           The hearing on this matter has been
                   Filing of List of Assumed Contracts Pursuant to Sale Order           continued to January 8, 2019 at 10:30 a.m.
                   [Docket No. 1489 - filed September 17, 2018]                         (ET).

              C.   Response and Reservation of Rights of Visiona Romantica, Inc.,       This matter is resolved, subject to the terms
                   et al., to Notice of Filing of List of Assumed Contracts Pursuant    set forth in the Stipulation Among the
                   to Sale Order [Docket No. 1490 - filed September 17, 2018]           Debtors, Lantern Entertainment LLC, and
                   [Supplemental Response at Docket No. 1561 - filed October 3,         Visiona Romantica, Inc. et al., Regarding the
                   2018]                                                                Assumption and Assignment of the Tarantino
                                                                                        Agreements (the “Stipulation”). The Court
                                                                                        entered an order approving the Stipulation at
                                                                                        Docket No. 1704.
              D.   Response and Reservation of Rights of Plural Jempsa, S.L. in         The hearing on this matter has been
                   Response to Notice of Filing of List of Assumed Contracts            continued to January 8, 2019 at 10:30 a.m.
                   Pursuant to Sale Order [Docket No. 1491 - filed September 17,        (ET).
                   2018]

              E.   Limited Objection of Viacom International Inc. to Notice of          The hearing on this matter has been
                   Filing of List of Assumed Contracts [Docket No. 1493 - filed         continued to January 8, 2019 at 10:30 a.m.
                   September 17, 2018] [Objection and Reservation of Rights at          (ET).
                   Docket No. 1813 - filed December 4, 2018]

              F.   Response and Reservation of Rights of Home Box Office, Inc. to The hearing on this matter has been
                   Debtors’ Notice of Filing of List of Assumed Contracts Pursuant continued to January 8, 2019 at 10:30 a.m.
                   to Sale Order [Docket No. 1494 - filed September 17, 2018]      (ET).



RLF1 20418753v.1
                         Case 18-10601-MFW         Doc 1847      Filed 12/13/18      Page 35 of 41



         Tab       Objection                                                          Status

              G.   Response and Reservation of Rights of Turner Entertainment         The hearing on this matter has been
                   Networks, Inc. to Debtors’ Notice of Filing of List of Assumed     continued to January 8, 2019 at 10:30 a.m.
                   Contracts Pursuant to Sale Order [Docket No. 1495 - filed          (ET).
                   September 17, 2018]

              H.   Response and Reservation of Rights of Executory Contract           The hearing on this matter has been
                   Counterparties to Notice of Filing of List of Assumed Contracts    continued to January 8, 2019 at 10:30 a.m.
                   Pursuant to Sale Order [Docket No. 1496 - filed September 17,      (ET).
                   2018]

              I.   Limited Objection of Certain Contract Counterparties to            The hearing on this matter has been
                   Debtors’ Notice of Filing of List of Assumed Contracts Pursuant    continued to January 8, 2019 at 10:30 a.m.
                   to Sale Order and Reservation of Rights [Docket No. 1497 -         (ET).
                   filed September 17, 2018]

              J.   Objection of Jon Gordon and Jon Gordon Productions, Inc. to        The hearing on this matter has been
                   Notice of Filing of List of Assumed Contracts Pursuant to Sale     continued to January 8, 2019 at 10:30 a.m.
                   Order; and Reservation of Rights [Docket No. 1498 - filed          (ET).
                   September 17, 2018]

              K.   Response and Reservation of Rights of Wanda Pictures (Hong       The hearing on this matter has been
                   Kong) Co., Ltd. to Notice of Filing of List of Assumed Contracts continued to January 8, 2019 at 10:30 a.m.
                   Pursuant to Sale Order [Docket No. 1499 - filed September 17,    (ET).
                   2018]

              L.   Response and Reservation of Rights of Brett Matthews to            The hearing on this matter has been
                   Debtors’ Notice of Filing of List of Assumed Contracts Pursuant    continued to January 8, 2019 at 10:30 a.m.
                   to Sale Order [Docket No. 1500 - filed September 17, 2018]         (ET).




                                                             2
RLF1 20418753v.1
                         Case 18-10601-MFW         Doc 1847      Filed 12/13/18     Page 36 of 41



         Tab       Objection                                                         Status

              M.   Objection of Executory Contract Counterparties to Supplemental The hearing on this matter has been
                   Notice of Filing of List of Assumed Contracts Pursuant to Sale  continued to January 8, 2019 at 10:30 a.m.
                   Order [D.I. 1695]; and Reservation of Rights [Docket No. 1769 - (ET).
                   filed November 26, 2018]

              N.   Limited Objection of Viacom International Inc. to Notice of       The hearing on this matter has been
                   Filing of List of Assumed Contracts [Docket No. 1772 - filed      continued to January 8, 2019 at 10:30 a.m.
                   November 26, 2018]; Objection and Reservation of Rights of        (ET).
                   Viacom International Inc. and its Controlled Affiliates to
                   Supplemental Notice of Filing of List of Assumed Contracts
                   [Docket No. 1812- filed December 4, 2018]

              O.   Objection of Stephen King to Supplemental Notice of Filing of     The hearing on this matter has been
                   List of Assumed Contracts Pursuant to Sale Order [Docket No.      continued to January 8, 2019 at 10:30 a.m.
                   1808 - filed December 4, 2018]                                    (ET).

              P.   Objection of Interested Party Studiocanal S.A.S. to Assumption    The hearing on this matter has been
                   and Assignment of Executory Contract, and Reservation of          continued to January 8, 2019 at 10:30 a.m.
                   Rights [Docket No. 1814 - filed December 4, 2018] [Declaration    (ET).
                   at Docket No. 1815 - filed December 4, 2018; SEALED Exhibit
                   A at Docket No. 1816 - filed December 4, 2018]




                                                             3
RLF1 20418753v.1
              Case 18-10601-MFW   Doc 1847   Filed 12/13/18   Page 37 of 41



                                     Exhibit D




RLF1 20418753v.1
                   Case 18-10601-MFW           Doc 1847         Filed 12/13/18        Page 38 of 41



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                          x
In re:                                                    : Chapter 11
                                                          :
THE WEINSTEIN COMPANY HOLDINGS                            : Case No. 18-10601 (MFW)
LLC, et al.,                                              :
                                                          : (Jointly Administered)
                     Debtors.1                            :
                                                          x
                    INDEX OF INTERIM FEE APPLICATIONS
         SCHEDULED FOR HEARING ON DECEMBER 17, 2018 AT 10:30 A.M. (ET)

1.       Second Interim Fee Application of Berkeley Research Group, LLC, for Compensation for
         Services Rendered and Reimbursement of Expenses as Financial Advisor to the Official
         Committee of Unsecured Creditors During the Period from July 1, 2018 through September
         30, 2018 [Docket No. 1707 - filed November 14, 2018]

         Objection Deadline: December 4, 2018 at 4:00 p.m. (ET)

         Related Documents:

         i.         Certification of No Objection Regarding Second Interim Fee Application of
                    Berkeley Research Group, LLC, for Compensation for Services Rendered and
                    Reimbursement of Expenses as Financial Advisor to the Official Committee of
                    Unsecured Creditors During the Period from July 1, 2018 through September 30,
                    2018 [Docket No. 1823 - filed December 5, 2018]

2.       Second Quarterly Application for Compensation and Reimbursement of Expenses of
         Pachulski Stang Ziehl & Jones LLP as Counsel for the Official Committee of Unsecured
         Creditors for the Period from July 1, 2018 through September 30, 2018 [Docket No. 1708 -
         filed November 14, 2018]

         Objection Deadline: December 4, 2018 at 4:00 p.m. (ET)

         Related Documents:

         i.         Fourth Monthly Application for Compensation and Reimbursement of Expenses of
                    Pachulski Stang Ziehl & Jones LLP as Counsel for the Official Committee of
                    Unsecured Creditors for the Period from July 1, 2018 through July 31, 2018 [Docket
                    No. 1433 - filed August 31, 2018]

1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://dm.epiq11.com/twc.



RLF1 20393468v.1
                   Case 18-10601-MFW        Doc 1847     Filed 12/13/18    Page 39 of 41



         ii.        Certification of No Objection (No Order Required) Regarding Fourth Monthly
                    Application for Compensation and Reimbursement of Expenses of Pachulski Stang
                    Ziehl & Jones LLP as Counsel for the Official Committee of Unsecured Creditors for
                    the Period from July 1, 2018 through July 31, 2018 [Docket No. 1559 - filed October
                    1, 2018]

         iii.       Fifth Monthly Application for Compensation and Reimbursement of Expenses of
                    Pachulski Stang Ziehl & Jones LLP as Counsel for the Official Committee of
                    Unsecured Creditors for the Period from August 1, 2018 through August 31, 2018
                    [Docket No. 1595 - filed October 12, 2018]

         iv.        Certification of No Objection (No Order Required) Regarding Fifth Monthly
                    Application for Compensation and Reimbursement of Expenses of Pachulski Stang
                    Ziehl & Jones LLP as Counsel for the Official Committee of Unsecured Creditors for
                    the Period from August 1, 2018 through August 31, 2018 [Docket No. 1661 - filed
                    November 5, 2018]

         v.         Sixth Monthly Application for Compensation and Reimbursement of Expenses of
                    Pachulski Stang Ziehl & Jones LLP as Counsel for the Official Committee of
                    Unsecured Creditors for the Period from September 1, 2018 through September 30,
                    2018 [Docket No. 1706 - filed November 14, 2018]

         vi.        Certification of No Objection (No Order Required) Regarding Sixth Monthly
                    Application for Compensation and Reimbursement of Expenses of Pachulski Stang
                    Ziehl & Jones LLP as Counsel for the Official Committee of Unsecured Creditors for
                    the Period from September 1, 2018 through September 30, 2018 [Docket No. 1822 -
                    filed December 5, 2018]

         vii.       Certification of No Objection Regarding Second Quarterly Application for
                    Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones
                    LLP as Counsel for the Official Committee of Unsecured Creditors for the Period
                    from July 1, 2018 through September 30, 2018 [Docket No. 1824 - filed December
                    5, 2018]

3.       Second Interim Fee Application Request of Cravath, Swaine & Moore LLP as Co-Counsel
         to the Debtors [Docket No. 1711 - filed November 14, 2018]

         Objection Deadline: December 4, 2018 at 4:00 p.m. (ET)

         Related Documents:

         i.         Fourth Monthly Application of Cravath, Swaine & Moore LLP for Allowance of
                    Compensation for Services Rendered and for Reimbursement of Expenses as
                    Counsel to the Debtors and Debtors in Possession for the Period from July 1, 2018
                    through July 31, 2018 [Docket No. 1412 - filed August 28, 2018]




                                                     2
RLF1 20393468v.1
                   Case 18-10601-MFW       Doc 1847      Filed 12/13/18   Page 40 of 41



         ii.        Certification of No Objection Regarding Fourth Monthly Application of Cravath,
                    Swaine & Moore LLP for Allowance of Compensation for Services Rendered and
                    for Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession
                    for the Period from July 1, 2018 through July 31, 2018 (No Order Required) [Docket
                    No. 1509 - filed September 19, 2018]

         iii.       Fifth Monthly Application of Cravath, Swaine & Moore LLP for Allowance of
                    Compensation for Services Rendered and for Reimbursement of Expenses as
                    Counsel to the Debtors and Debtors in Possession for the Period from August 1,
                    2018 through August 31, 2018 [Docket No. 1591 - filed October 11, 2018]

         iv.        Certification of No Objection Regarding Fifth Monthly Application of Cravath,
                    Swaine & Moore LLP for Allowance of Compensation for Services Rendered and
                    for Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession
                    for the Period from August 1, 2018 through August 31, 2018 (No Order Required)
                    [Docket No. 1654 - filed November 5, 2018]

         v.         Sixth Monthly Application of Cravath, Swaine & Moore LLP for Allowance of
                    Compensation for Services Rendered and for Reimbursement of Expenses as
                    Counsel to the Debtors and Debtors in Possession for the Period from September 1,
                    2018 through September 30, 2018 [Docket No. 1631 - filed October 24, 2018]

         vi.        Certification of No Objection Regarding Sixth Monthly Application of Cravath,
                    Swaine & Moore LLP for Allowance of Compensation for Services Rendered and
                    for Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession
                    for the Period from September 1, 2018 through September 30, 2018 (No Order
                    Required) [Docket No. 1709 - November 14, 2018]

4.       Second Interim Fee Application Request of Richards, Layton & Finger, P.A. as Co-Counsel
         to the Debtors [Docket No. 1712 - filed November 14, 2018]

         Objection Deadline: December 4, 2018 at 4:00 p.m. (ET)

         Related Documents:

         i.         Fourth Monthly Application of Richards, Layton & Finger, P.A. for Allowance of
                    Compensation for Services Rendered and for Reimbursement of Expenses as Co-
                    Counsel to the Debtors and Debtors in Possession for the Period from July 1, 2018
                    through July 31, 2018 [Docket No. 1411 - filed August 28, 2018]

         ii.        Certification of No Objection Regarding Fourth Monthly Application of Richards,
                    Layton & Finger, P.A. for Allowance of Compensation for Services Rendered and
                    for Reimbursement of Expenses as Co-Counsel to the Debtors and Debtors in
                    Possession for the Period from July 1, 2018 through July 31, 2018 (No Order
                    Required) [Docket No. 1508 - filed September 19, 2018]




                                                     3
RLF1 20393468v.1
                   Case 18-10601-MFW       Doc 1847     Filed 12/13/18   Page 41 of 41



         iii.       Fifth Monthly Application of Richards, Layton & Finger, P.A. for Allowance of
                    Compensation for Services Rendered and for Reimbursement of Expenses as Co-
                    Counsel to the Debtors and Debtors in Possession for the Period from August 1,
                    2018 through August 31, 2018 [Docket No. 1519 - filed September 20, 2018]

         iv.        Certification of No Objection Regarding Fifth Monthly Application of Richards,
                    Layton & Finger, P.A. for Allowance of Compensation for Services Rendered and
                    for Reimbursement of Expenses as Co-Counsel to the Debtors and Debtors in
                    Possession for the Period from August 1, 2018 through August 31, 2018 (No Order
                    Required) [Docket No. 1592 - filed October 11, 2018]

         v.         Sixth Monthly Application of Richards, Layton & Finger, P.A. for Allowance of
                    Compensation for Services Rendered and for Reimbursement of Expenses as Co-
                    Counsel to the Debtors and Debtors in Possession for the Period from September 1,
                    2018 through September 30, 2018 [Docket No. 1621 - filed October 22, 2018]

         vi.        Certification of No Objection Regarding Sixth Monthly Application of Richards,
                    Layton & Finger, P.A. for Allowance of Compensation for Services Rendered and
                    for Reimbursement of Expenses as Co-Counsel to the Debtors and Debtors in
                    Possession for the Period from September 1, 2018 through September 30, 2018 (No
                    Order Required) [Docket No. 1705 - filed November 13, 2018]

5.       First Combined Monthly and Interim Application of WithumSmith+Brown, PC, for
         Allowance of Compensation for Services Rendered and for Reimbursement of Expenses as
         Tax Services Provider to the Debtors and Debtors in Possession for the Period from June 18,
         2018 through September 30, 2018 [Docket No. 1713 - filed November 14, 2018]

         Objection Deadline: December 4, 2018 at 4:00 p.m. (ET)

6.       First Interim Fee Application Request of Seyfarth Shaw LLP [Docket No. 1714 - filed
         November 14, 2018]

         Objection Deadline: December 4, 2018 at 4:00 p.m. (ET)

         Related Documents:

         i.         First Combined Monthly Fee Application of Seyfarth Shaw LLP for Allowance of
                    Compensation for Services Rendered and for Reimbursement of Expenses as Special
                    Litigation Counsel to the Debtors and Debtors-in-Possession for the Period from
                    June 19, 2018 through September 30, 2018 [Docket No. 1622 - filed October 22,
                    2018]

         ii.        Certification of No Objection Regarding First Combined Monthly Fee Application of
                    Seyfarth Shaw LLP for Allowance of Compensation for Services Rendered and for
                    Reimbursement of Expenses as Special Litigation Counsel to the Debtors and
                    Debtors-in-Possession for the Period from June 19, 2018 through September 30,
                    2018 (No Order Required) [Docket No. 1715 - filed November 15, 2018]



                                                    4
RLF1 20393468v.1
